963 F.2d 367
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Wayne BROWN, Plaintiff-Appellant,v.David GARRAGHTY, Defendant-Appellee.
No. 92-6281.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 4, 1992Decided:  May 22, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CA-91-1089-AM)
John Wayne Brown, Appellant Pro Se.
E.D.Va.
AFFIRMED
Before HALL, WILKINS, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
John Wayne Brown appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.  Brown v. Garraghty, No CA-91-1089-AM (E.D. Va.  Mar. 2, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Brown may seek relief in state court for his claims of alleged negligence under the Virginia Tort Claims Act.  See Va.  Code Ann. § 8.01-195.3 (Michie Supp. 1991)